Citation Nr: 1035241	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO. 04-29 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had verified active service from March 1984 to March 
1987 and unverified service from January 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. The Veteran submitted his substantive appeal along with a 
separate request for a videoconference hearing at the RO, before 
a member of the Board. Later that same month, he submitted a 
letter stating he never requested a hearing and did not wish to 
have one.

With respect to the characterization of the issue in the case 
caption, above, the Board notes that the RO originally 
adjudicated the issue as entitlement to service connection for 
depression and separately as entitlement to service connection 
for posttraumatic stress disorder (PTSD). During the course of 
the appeal, the medical evidence revealed various diagnoses of 
acquired psychiatric disorders, to include major depressive 
disorder, PTSD, dysthymic disorder, and adjustment reaction with 
mixed emotions. The United States Court of Appeals for Veterans 
Claims (Court) has held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record. 
See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the 
Board has recharacterized the issue as shown on the first page of 
this decision and acknowledges that such description includes a 
claim of entitlement to service connection for all currently 
diagnosed psychiatric disorders, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking to establish service connection for a 
psychiatric disorder, to include PTSD. Generally, for service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted from 
a disease or injury incurred in or aggravated during service. 38 
U.S.C.A. §§ 1110, 1131(West 2002); 
38 C.F.R. § 3.303(a) (2009). See also Pond v. West, 12 Vet. App. 
341, 346 (1999). Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the requirements of 
DSM-IV (American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., 1994); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2009).

In addition to his claim that service connection for a 
psychiatric disorder is appropriate based on PTSD, the Veteran 
maintains that his currently diagnosed major depression is 
directly related to service. A review of the service treatment 
records (STRs) reveals that in November 1982, the Veteran 
experienced acute alcohol intoxication and marked depression of 
mental state. However, a January 1985 STR indicates that the 
Veteran did not have any psychiatric problems. Thus, there is an 
in-service notation of a depressed mental state, but it is 
unclear whether that depression was lasting, or associated only 
with an over-intoxication on that particular date. 

In August 2007, the Board remanded this matter in order to afford 
the Veteran the benefit of a VA examination with regard to his 
depression claim. The examiner was to provide an opinion as to 
whether the Veteran carries a DSM-IV diagnosis of PTSD due to a 
verified stressor. Regardless of the stressor verification, the 
examiner was to determine the nature and etiology of the 
Veteran's major depression. The examiner was explicitly 
instructed to "express an opinion as to whether it is as likely 
as not (50 percent or greater likelihood) that the Veteran's 
current depression is related to his period of service."

Since the August 2007 remand, the Veteran's claims folder has 
been largely developed. More than 2000 pages of VA treatment 
records were added to the claims folder and reviewed by the 
Board. The evidence clearly shows continued treatment for a major 
depressive disorder with various periods of exacerbating 
episodes. It is also now clear from the record that the Veteran 
experienced a traumatic assault in 2000 with a head injury and 
resultant seizure disorder, and has experienced periods of 
depression related to that. The November 2009 VA examiner had the 
benefit of the entire body of evidence at his disposal when 
rendering the requested opinion. The examiner reported that the 
Veteran's primary diagnoses are PTSD and depression. Following 
examination, the diagnosis was reported as "chronic and 
currently moderate to severe posttraumatic stress disorder," and 
"depressive disorder not otherwise specified with a history of 
major depressive episodes." The examiner went on to state that 
he was "quite aware of the fact that this is a [Board] case in 
which the Veteran is to be assessed for major depression and 
opinion rendered as to whether or not it is related to his 
military service."  The examiner, however, took it upon himself 
to disregard the Board's question and, instead, to render an 
opinion as to the PTSD claim. As noted above, the 2007 Board 
remand instructed the RO to afford the Veteran a PTSD examination 
only if the Veteran's stressors were verified. In this case, the 
Veteran's stressors were unable to be corroborated. See April 
2010 formal finding. Thus, the VA examiner's choice to disregard 
the Board's inquiry and answer a question regarding PTSD was 
entirely inappropriate.

The August 2007 remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with the remand orders. 
The U.S. Court of Appeals for Veterans Claims has addressed this 
issue in Stegall v. West, 11 Vet. App. 268 (1998), wherein it 
states that where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance. Therefore, compliance with the Board's earlier remand 
is required.

Additionally, in May and June 2010, the Veteran submitted 3 new 
claimed stressor which were never considered before.  Part of the 
additionally claimed stressors involved what can be considered 
fear of hostile military or terrorist activity.  In this regard, 
he claims that he had tours in the Mediterranean which involved 
him being mortared and shot at while on the shores of Beirut and 
he reported that there were casualties, involving people at the 
US Embassy.  The revised PTSD regulation provides that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in service stressor.  The 
Board notes that it is unclear whether the Veteran's claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.  Thus, development should be done to 
address this.  If it is determined that the Veteran's claimed 
stressors are consistent with his service, he needs to be given 
an examination, to include an opinion as to whether he has PTSD 
due to these claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.	 Conduct proper development to determine if 
the stressors listed in the Veteran's May and 
June 2010 statement is consistent with the 
places, types, and circumstances of the 
Veteran's service.  The Veteran should also 
be given an opportunity to provide this 
information.

2.	Schedule the Veteran for a VA examination to 
be conducted by a psychiatrist or 
psychologist to determine the nature and 
etiology of any psychiatric disability found.  
In this regard, the examiner should address 
the following:  

a.	State whether it is at least as 
likely as not (at least a 50 percent 
probability) that the Veteran's 
postservice depressive disorder, or 
any other psychiatric disorder found, 
is related to service, including the 
report of depression in service. The 
report should include discussion of 
the Veteran's documented medical 
history and assertions, including the 
in-service notation of marked 
depressed mental state in November 
1982. The examiner should also take 
into account the post-service 
incidents, including the 2000 assault 
that caused the Veteran's seizure 
disorder.

b.	If it is determined that the claimed 
stressor(s) noted in the Veteran's 
May and June 2010 statement is 
consistent with the places, types and 
circumstances of the Veteran's 
service, the examiner should be asked 
whether it is at least as likely as 
not (at least a 50 percent 
probability) that the Veteran 
currently has PTSD as a result of the 
claimed stressors noted in May and 
June 2010.

c.	For any verified stressors not 
involving fear of hostile or 
terrorist activity, the examiner 
should be asked whether the Veteran 
currently has PTSD due to such 
verified stressor.

The examiner should set forth the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) report.  
The rationale should include a discussion of 
the medical reports and examinations of 
record, including Social Security Records, 
which provides different psychiatric 
symptoms, stressors and complaints than noted 
in the VA records.

3. Readjudicate the Veteran's claims. If any 
benefit sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


